Citation Nr: 9933547	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an umbilical hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, and from January 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for an 
umbilical hernia.  The veteran filed a timely notice of 
disagreement regarding this determination, initiating this 
appeal.  

The veteran's claim was initially presented to the Board in 
October 1998, at which time it was remanded for additional 
evidence.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's umbilical hernia was incurred during active 
military service.  

2.  The veteran's umbilical hernia was surgically repaired by 
the VA in September 1995, resulting in a periumbilical scar


CONCLUSION OF LAW

Service connection is warranted for the veteran's 
periumbilical scar.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for an umbilical hernia.  
He claims this disability first began some time in the mid 
1980's, while serving on active duty.  His initial service 
entrance examination does not note such a disability; neither 
do his subsequent periodic service medical examinations.  The 
veteran's service separation examination is not of record.  
However, a VA general medical examination was afforded the 
veteran in July 1990, approximately a month after discharge.  
At that time, the VA medical examiner noted an umbilical 
hernia, 1/2 cm at its base and protruding 1 cm, reportedly 
painful on reduction.  

In September 1995, the veteran underwent surgery at a VA 
medical center for repair of a right inguinal hernia.  His 
umbilical hernia was also repaired at the same time.  No 
complications were noted on the surgical report, and he 
recovered without incident.  

In December 1996, the veteran filed a claim for service 
connection for an umbilical hernia.  This was denied by a 
December 1996 rating decision, which found no record of a 
diagnosis of or treatment for an umbilical hernia incurred in 
or aggravated by service.  He appealed the RO's decision to 
the Board.  

A personal hearing at the RO was afforded the veteran in July 
1997.  He testified that he first noted his umbilical hernia 
in service, but did not feel the need to seek treatment for 
it.  It did, however, give him some pain with lifting.  In 
September 1995, the hernia was surgically repaired by the VA, 
but he reported some subsequent episodic pain.  

When this claim was first presented to the Board in October 
1998, it was remanded for additional examination.  A new VA 
medical examination was afforded the veteran in January 1999.  
The medical examiner observed a periumbilical scar, with 
tenderness around the umbilicus.  He was unable to determine 
if the veteran's umbilical hernia, now surgically repaired, 
was congenital or developmental in origin.  The claim was 
then returned to the Board.  

Analysis

The veteran seeks service connection for an umbilical hernia.  
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  However, service 
connection may not be awarded for congenital or developmental 
disorders.  38 C.F.R. § 3.303(c) (1999).  In all benefit 
claims, when an approximate balance exists between the 
positive and negative evidence regarding the matter at issue, 
the benefit of the doubt shall be granted the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  

The veteran's claim for service connection for an umbilical 
hernia is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  He has submitted a competent 
medical diagnosis of an umbilical hernia noted approximately 
one month after his service separation.  Additionally, he has 
asserted continuity of essentially the same symptomatology 
since service; i.e., an umbilical hernia.  For the purposes 
of determining well-groundedness, these assertions are taken 
as credible.  See King (Roderick) v. Brown, 5 Vet. App. 19, 
21 (1993).  The U. S. Court of Appeals for Veterans Claims 
(Court) has stated in certain circumstances, lay evidence of 
ongoing symptomatology is sufficient to establish an in-
service disease or injury, and a nexus between an in-service 
and a current diagnosis, at least for the purposes of 
determining well-groundedness.  Savage v. Gober, 10 Vet. 
App. 488, 494-497 (1997).  Finally, the September 1995 VA 
surgical report and January 1999 VA medical examination 
establish the veteran's corrective surgery and subsequent 
scar.  Because the claim is well-grounded, the VA has a 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

As is noted above, the veteran now has a periumbilical scar 
resulting from his September 1995 surgery to repair his 
umbilical hernia; the umbilical hernia itself was not 
observed on the most recent examination, in January 1999.  It 
is as likely as not this umbilical hernia was first incurred 
during service, as the VA examiner was unable to definitively 
state whether it was congenital or developmental, and no such 
disability was noted on the veteran's service entrance 
examination.  Under 38 U.S.C.A. §§ 1111, the veteran is 
presumed to be in sound condition, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment in service.  However, this 
presumption may be rebutted in instances where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment thereto.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).  In 
the present case, no clear and unmistakable evidence has been 
presented to rebut the presumption of soundness.  While the 
veteran's umbilical hernia was not actually noted in the 
service medical records, his service separation examination 
is not of record, and it was noted on a July 1990 VA medical 
examination only a month after his discharge.  He has also 
credibly testified that his disability first appeared during 
service, and in cases involving easily observable 
symptomatology, laypersons' testimony on medical matters may 
nonetheless be accepted by the Board.  See Falzone v. Brown, 
8 Vet. App. 398 (1995).  

In conclusion, the preponderance of the evidence supports a 
grant of service connection for the veteran's periumbilical 
scar as a result of a surgical repair of an umbilical hernia.  


ORDER

Service connection is granted for the veteran's periumbilical 
scar.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

